                  Case 18-12309-CSS              Doc 250        Filed 12/07/18        Page 1 of 33



                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

ONE AVIATION CORPORATION, et al.,1                                  Case No. 18-12309 (CSS)

                    Debtors.




        GLOBAL NOTES AND METHODOLOGY REGARDING THE DEBTORS’
     SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL
                                 AFFAIRS

  These Global Notes and Methodology Regarding the Debtors’ Schedules of Assets and
Liabilities and Statements of Financial Affairs (the "Global Notes") are an integral part of
all of the Debtors’ Schedules and Statements (defined below). The Global Notes should be
referred to, considered, and reviewed in connection with any review of the Schedules and
 Statements. In the event that the Schedules and Statements differ from the Global Notes,
                               the Global Notes shall control.



                                                     Introduction

The Schedules of Assets and Liabilities (the “Schedules” or “SOAL”) and Statements of Financial
Affairs (the “Statements” or “SOFA”) filed by ONE Aviation Corporation and its subsidiaries
(“ONE Aviation”) as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) with the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) were prepared by the Debtors’ management pursuant to section 521 of
title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 1007
of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and are unaudited.

While the Debtors have made every reasonable effort to ensure that their Schedules and Statements
are accurate and complete, based upon information available to them at the time of preparation,
inadvertent errors or omissions may exist and the subsequent receipt of information and/or further



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, as
    applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft Design Company (1364);
    Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703); Eclipse Aerospace, Inc. (9000);
    Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053); Kestrel Brunswick Corporation (6741);
    Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company (9439); and OAC Management, Inc. (9986). The
    Debtors’ corporate headquarters is located at 3250 Spirit Drive SE, Albuquerque, NM 87106.
              Case 18-12309-CSS          Doc 250     Filed 12/07/18      Page 2 of 33



review and analysis of the Debtors’ books and records may result in changes to financial data and
other information contained in the Schedules and Statements.

Michael Wyse, Chairman of the Board of Directors of ONE Aviation Corporation and an
authorized signatory for each of the Debtors, has signed Schedules and Statements. In reviewing
and signing the Schedules and Statements, Mr. Wyse relied upon the efforts, statements, and
representations of various personnel employed by the Debtors and their advisors. Mr. Wyse has
not (nor could have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statements, including statements and representations concerning
amounts owed to creditors, classification of such amounts, and creditor addresses.

Basis of Presentation. The Schedules and Statements are unaudited and the Debtors do not
purport them to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“U.S. GAAP”), nor were they reconciled with the
Debtors’ financial statements. The Debtors’ financial statements have not been audited since the
audit of the 2016 financial statements; the auditor of the 2016 financial statements did not provide
a final and signed copy of the audited financial statements. Subsequent financial statements of the
Debtors have not been audited. These Schedules and Statements represent the Debtors’ good-faith
attempt to comply with the requirements of the Bankruptcy Code and Bankruptcy Rules using
commercially reasonable efforts and resources available and remain subject to further review and
potential adjustment.

Reservation of Rights. Neither the Debtors nor their advisors who assisted in the preparation of
the Schedules and Statements guarantee or warrant the accuracy or completeness of the data that
is provided herein, nor shall they be liable for any loss or injury arising out of or caused in whole
or in part by the errors or omissions, negligent or otherwise, in preparing, collecting, reporting, or
communicating the information contained herein. The Debtors and their advisors do not have an
obligation to update, modify, revise, or re-categorize the information provided herein, or to notify
any third party upon such revisions. In no event shall the Debtors or their advisors be liable to any
third party for any direct, indirect, incidental, consequential, or other damages (including, but not
limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their advisors are advised of the possibility of such
damages. The Debtors reserve all rights to amend and/or supplement the Schedules and Statements
from time to time as is necessary and appropriate.

The failure to designate a claim in the Schedules and Statements as “contingent,” “unliquidated,”
or “disputed” does not constitute an admission by the Debtors that such claim or amount is not
“contingent,” “unliquidated,” or “disputed.” The Debtors reserve their rights to dispute, or to assert
offsets or defenses to, any claim reflected on their Schedules or Statements on any grounds,
including, but not limited to, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to amend their Schedules and Statements as necessary and
appropriate, including, but not limited to, with respect to claim description and designation.

The Debtors have made commercially reasonable efforts to correctly characterize, classify, and
categorize claims, assets, and executory contracts, among other items reported in the Schedules
              Case 18-12309-CSS          Doc 250     Filed 12/07/18      Page 3 of 33



and Statements. However, due to the complexity and size of the Debtors’ business as well as the
significant amount of turnover over the last several years, the Debtors may have inadvertently
improperly characterized, classified, categorized, or designated certain items. The impact of
personnel turnover may have resulted in records for certain historical information being lost or
misplaced thereby impacting the Debtors ability to report on these matters. The Debtors thus
reserve all rights to recharacterize, reclassify, recategorize, or redesignate items reported in the
Schedules and Statements at a later time as necessary or appropriate as additional information
becomes available.

Specific Notes. These Global Notes are in addition to the specific notes set forth in the Schedules
and Statements of the individual Debtor entities. The fact that the Debtors have prepared a Global
Note with respect to a particular Schedule or Statement and not as to others does not reflect and
should not be interpreted as a decision by the Debtors to exclude the applicability of such Global
Note to any or all of the Debtors’ remaining Schedules or Statements, as appropriate. Disclosure
of information in one Schedule, one Statement, or an exhibit or attachment to a Schedule or
Statement, even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule,
Statement, exhibit, or attachment.

Dates. Unless otherwise noted, all asset and liability balances reported in the Schedules are as of
October 9, 2018 (the “Petition Date”).

Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as of the Petition
Date. Cash is reported as of the Petition Date on a bank basis. Amounts ultimately realized may
vary from net book value (or whatever value was ascribed) and such variance may be material.
Accordingly, the Debtors reserve all of their rights to amend or adjust the value of each asset set
forth herein. In addition, the amounts shown for total liabilities exclude items identified as
“unknown” or “undetermined” and, thus, ultimate liabilities may differ materially from those
stated in the Schedules and Statements. It should also be noted that the Debtors have already tried
to market the assets. Two investment bankers, Duff and Phelps and Guggenheim, ran marketing
processes of debtor assets. The marketing processes did not result in interested parties expressing
sufficient demand to close a transaction with the Debtors.

Quantification of Claims. Amounts that were not readily quantifiable by the Debtors were
reported as “undetermined,” which is not intended to reflect the magnitude of the claim.

Claims Paid Pursuant to Court Orders. The Bankruptcy Court authorized the Debtors to pay
certain prepetition claims, including but not limited to, certain insurance payments, taxes,
employee-related claims, customer claims, and critical vendor claims. Consequently, the Debtors
have paid certain prepetition fixed, liquidated, and undisputed unsecured claims following the
Petition Date. As such, claims against the Debtors for prepetition amounts may have been paid as
of the time the Debtors filed their Schedules and Statements and may not have been included in
those Schedules and Statements.

Inter-Affiliate Assets and Liabilities. The Debtors have reconciled inter-affiliate amounts owed
to and from entities. There may be instances where the Debtors may have inadvertently improperly
              Case 18-12309-CSS          Doc 250      Filed 12/07/18      Page 4 of 33



characterized, classified, categorized, or designated certain items based upon the information
available at the time. As additional information becomes available and further research is
conducted, the allocation of amounts due to and from different debtor entities may be updated.
The Debtors thus reserve all of their rights to recharacterize, reclassify, recategorize, or redesignate
items reported in the Schedules and Statements at a later time as necessary or appropriate.

Kestrel Aircraft Company, Inc.’s and Subsidiaries’ Historical Depreciation Practices.
Kestrel Aircraft Company, Inc. (“Kestrel”) and subsidiaries have historically not depreciated their
assets on a line item basis. As such, the fixed asset values are generally shown at cost.

Liabilities. The Debtors have sought to allocate liabilities between the prepetition and postpetition
periods based on the information and research conducted in connection with the preparation of the
Schedules and Statements. As additional information becomes available and further research is
conducted, the allocation of liabilities between the prepetition and postpetition periods may
change. Accordingly, the Debtors reserve all rights to amend, supplement, or otherwise modify the
Schedules and Statements as is necessary or appropriate.

Exclusions. The Debtors have excluded certain categories of assets, tax accruals, and liabilities
from the Schedules and Statements, including certain employee-benefit accruals, accrued accounts
payable, deferred revenue, and deferred gains. The Debtors have also excluded potential rejection-
damage claims of counterparties to executory contracts and unexpired leases that may be rejected,
to the extent such damage claims may exist. In addition, the Debtors may have excluded certain
immaterial assets and liabilities.

Causes of Action. The Debtors, despite their good-faith efforts, may not have listed all of their
causes of action against third parties as assets in the Schedules and Statements. The Debtors reserve
all of their rights with respect to any causes of action they may have, and neither these Global
Notes nor the Schedules and Statements shall be deemed a waiver of any such causes of action.

Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” pursuant
to section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers; (c) persons in control of
the Debtors; (d) relatives of the Debtors’ directors, officers, or persons in control of the Debtors;
and (e) affiliates of the foregoing and the insiders thereof. Persons listed as “insiders” have been
included for informational purposes only and by including them in the Schedules, shall not
constitute an admission that those persons are insiders for purposes of section 101(31) of the
Bankruptcy Code. Moreover, the Debtors do not take any position with respect to: (a) any insider’s
influence over the control of the Debtors; (b) the management responsibilities or functions of any
such insider; (c) the decision making or corporate authority of any such insider; or (d) whether the
Debtors or any such insider could successfully argue that he or she is not an “insider” under
applicable law or with respect to any theories of liability or for any other purpose.

Payroll Obligations. The Debtors’ record payroll and benefits for all employees, regardless of
the employer, at Debtor Eclipse Aerospace, Inc. (“Eclipse”).

Leases. In the ordinary course of business, the Debtors may lease certain fixtures and equipment
from certain third-party lessors for use in the daily operation of their businesses. The underlying
lease agreements are listed on Schedule G and any current amount due under such leases that were
             Case 18-12309-CSS         Doc 250      Filed 12/07/18     Page 5 of 33



outstanding as of the Petition Date are listed on Schedule F. Nothing in the Schedules and
Statements is or shall be construed as an admission as to the determination of the legal status of
any lease (including whether any lease is a true lease or a financing arrangement), and the Debtors
reserve all rights with respect to such issues.

Litigation. Certain litigation reflected as claims against ONE Aviation or one of its wholly owned
subsidiaries may relate to any of the other Debtors. The Debtors have made reasonable efforts to
accurately record these actions in the Schedules and Statements of the Debtors that are the party
to the action.

Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included therein.

Employee Addresses. The Debtors listed current employee addresses, including those of officers,
as the address of the Debtor where the employee is employed.



Notes to Statement of Financial Affairs

SOFA 1/2. The Debtors’ gross revenue from business represents business revenue before the
consideration of returns, allowances, and sales discounts offered to customers and is inclusive of
intercompany sales amongst Debtors. Year-to-date revenue as of October 8, 2018, is both
preliminary and subject to material revision.

SOFA 3/4. As described more fully in Debtors’ Motion for Entry of Interim and Final Orders (I)
Authorizing Debtors to (A) Continue Existing Cash Management System, (B) Continue
Intercompany Transactions, and (C) Maintain and use Existing Bank Accounts and Check Stock
[Docket No. 6], the Debtors maintain a centralized cash-management system in which all Debtors’
receipts are directed to accounts managed by Eclipse. Similarly, a vast majority of disbursements
are sent out by bank accounts managed by Eclipse on behalf of other Debtor entities and therefore
are reflected on Eclipse’s SOFA 3. The interbank account cash activity related to the cash-
management system has been excluded from SOFA 3 and 4 due to the significant volume and
nature of the transactions.

Amounts paid by check are included in SOFA 3 and 4 based on the date of issuance and certain
amounts may not have ultimately cleared the Debtors bank accounts due to the cancellation of
checks as of the Petition Date. Officer compensation, appearing in Exhibits 3 and 4, is gross of
any tax withholding, 401(k) deductions, employee contributions to health insurance, or
garnishments and does not include any employer matching of 401(k) contributions. The employee
compensation paid to insiders is listed on SOFA 4 of the applicable employer despite the fact that
ADP is funded from the Eclipse bank account.

Disbursements to ADP made from Eclipse represent the payment of payroll, remittance of payroll
related taxes, remittances of garnishments to various state agencies, and the payment of ADP
              Case 18-12309-CSS          Doc 250      Filed 12/07/18     Page 6 of 33



payroll-processing fees. These amounts include payments to insiders that have been scheduled
separately and may be duplicative.

Former and current insiders have received discounted aircraft maintenance, parts, and services
from the Debtors. In many instances there are warranties in place that result in the Debtors being
able to provide the maintenance and / or parts to parties at zero or minimal out-of-pocket cost to
the Debtors. As such, the Debtors have excluded these costs from SOFA 3 and 4. In addition, given
the nature of the terms of the purchase agreement with North American Jet Charter Group LLC
and the business conducted by this entity, where a benefit may have been received through this
entity, these benefits have been excluded. North American Jet Charter Group LLC and the entity’s
parent, Orion Aviation Holdings LLC, are third-party entities not affiliated with the Debtors or
any current insiders of the Debtors.

SOFA 5. Prior to the Petition Date, the Debtors had numerous assets seized by the Sheriff’s
Department of Bernalillo County, New Mexico (the “Sherriff’s Department”) related to claims
asserted by Edward Lundeen and Henry and Katheryn Orlosky. Subsequent to the Petition Date,
certain of those assets were returned to the Debtors. Only the assets that have not been returned to
the Debtors have been included on SOFA 5. The Debtors have attempted to obtain data from the
Sheriff’s Department as to the prices that assets have been sold at and the creditors that have
received the proceeds of the sales. The Sheriff’s Department has provided some information but
the Debtors are still trying to obtain information on the sales proceeds realized and the creditors
that received the proceeds. As a result, the Debtors have listed the claims of these creditors as
unliquidated on Schedule F.

SOFA 6. The Debtors periodically incur certain setoffs in the ordinary course of business. Setoffs
in the ordinary course can result from various items including, but not limited to, intercompany
transactions, pricing discrepancies, returns, credits, warranties, refunds, and other disputes
between the Debtors and their customers and/or suppliers. These normal setoffs are consistent with
the ordinary course of business in the Debtors’ industry. The Debtors do not believe that any
involuntary setoffs have occurred within the 90 days preceding the Petition Date but reserve the
right to update SOFA question six should they become known.

SOFA 11. The Debtors record fee and expense obligations to restructuring professionals in the
books and records of the specific entity to which the invoice is addressed rather than the entity that
the restructuring professionals spent most of their time engaged to assist. However, since the
payments benefited all of the Debtors, the payments are reflected on each of their respective
Statements.

SOFA 21. In 2017, Eclipse completed a sale of an aircraft to a foreign customer. Eclipse
technically continues to hold title to the aircraft while the customer is seeking regulatory approvals.
The customer has paid for the aircraft and Eclipse removed the aircraft from the books and records
upon the receipt of payment. Since the Debtors do not possess or control this asset, it was not
included on SOFA 21.

SOFA 26d. The Debtors initiated sale processes in 2017 and 2018 respectively. The Debtors and
their advisors uploaded certain unaudited financial information to a data room for potential
interested parties to review. The list of the parties that had access to the Debtors’ books and records
             Case 18-12309-CSS          Doc 250     Filed 12/07/18     Page 7 of 33



during that time period is available upon request of the US Trustee as the Debtors have entered
into non-disclosure agreements with these parties.

SOFA 27. The Debtors do not routinely perform full physical inventory counts. Instead, Eclipse
developed a cycle count program to be used in lieu of annual physical inventories, provided the
cycle counts were shown to have adequate accuracy. The cycle count program is an SAP-generated
inventory-valuation method at cost that categorizes and then counts certain parts held within the
Debtors’ inventories at different frequencies depending on classification to produce a complete
inventory value. The cycle count program utilized by the Debtors was previously accepted by the
former external auditor. The formal cycle count program was suspended following the reduction
in force in October, 2017. The only other entity that holds inventory is Kestrel. The remaining
Debtor entities do not carry inventory on their books.



Notes to the Schedules of Assets and Liabilities

Schedule A/B 15. Eclipse currently holds a non-controlling interest in non-publicly traded shares
of Aspen Avionics, Inc. The Debtors have contacted Aspen Avionics, Inc. to obtain information
on the number of shares held, percentage of the interest in the company, and the value per share
but have yet to receive a response. As such, the value of this interest is undetermined.

Schedule A/B 19-22. The Debtors have not conducted a physical inventory count since December
2012. This physical inventory count reviewed only for a portion of the Debtors’ inventory at the
time.

Schedule A/B 24. The Debtors do not have any ‘perishable’ inventory although there is some
inventory which is identified as having finite shelf lives, some of which have passed their
respective shelf lives since the Petition Date. The Debtors estimate the value of affected inventory
at cost to be less than $15,000.

Schedule A/B 39. The Debtors’ financial statements include a line item for accumulated
depreciation but, other than Eclipse Aerospace, Inc., fixed assets within the Debtors’ financial
              Case 18-12309-CSS          Doc 250     Filed 12/07/18      Page 8 of 33



statements have not been depreciated on an individual basis and depreciation schedules have not
been utilized for these fixed assets.

Schedule A/B 49. The assets include but are not limited to experimental planes and flight
simulators used for training exercises. These assets are not manufactured or marketed for sale by
the Debtors in the ordinary course of business.

Schedule A/B 61. The Debtors do not maintain a list indicating the ownership of each of the
internet domain names, as a result, the domain names have been attributed to the various entities
to the best of the Debtor’s knowledge.

Schedule A/B 72. The Debtors are still in the process of filing certain tax returns registered with
various governmental taxing authorities, which may result in net operating losses that have not yet
been identified or registered.

Schedule D. The Debtors reserve the right to dispute or challenge the validity, perfection, or
immunity from avoidance of any lien purported to be granted or perfected in any specific asset to
a secured creditor listed on Schedule D of any Debtors. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including, without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent, and
priority of any liens. Except as specifically stated herein, real property lessors, utility companies
and other parties which may hold security deposits have not been listed on Schedule D. Certain of
the Debtors’ agreements listed on Schedule G may be in the nature of conditional sales agreements
or secured financing agreements. No attempt has been made to identify such agreements for
purposes of Schedule D.

Schedule E/F. The listing by the Debtors of any account between a Debtor and another Debtor is
a statement of what appears in a particular Debtor’s books and records and does not reflect any
admission or conclusion of the Debtors regarding the allowance, classification, characterization,
validity, or priority of such account. The Debtors take no position in these Schedules and
Statements as to whether such accounts would be allowed as a Claim, an Interest, or not allowed
at all. The Debtors and all parties in interest reserve all rights with respect to such accounts.

Certain of the claims of state and local taxing authorities set forth in Schedule E/F, ultimately may
be deemed to be secured claims pursuant to state or local laws.

Certain of the claims owing to various taxing authorities to which the Debtors may be liable may
be subject to ongoing audits. The Debtors reserve their right to dispute or challenge whether claims
owing to various taxing authorities are entitled to priority, and the listing of any claim on Schedule
             Case 18-12309-CSS          Doc 250      Filed 12/07/18     Page 9 of 33



E/F does not constitute an admission that such claim is entitled to priority treatment pursuant to
section 507 of the Bankruptcy Code.

The claims of individual creditors for, among other things, goods, products, services, or taxes are
listed as the amounts entered on the Debtor’s books and records and may not reflect credits,
allowances, or other adjustments due from such creditors to the Debtors. The Debtors reserve all
of their rights with regard to such credits, allowances, and other adjustments, including the right
to assert claims objections and/or setoffs with respect to the same.

Pursuant to the Final Order (I) Authorizing Debtors to (A) Pay Employee Compensation and
Benefits and (B)Maintain and Continue Such Benefits and Other Employee Related Programs And
(II) Authorizing Banks and Financial Institutions to Honor and Process Checks and Transfers
Related to Such Payments [Docket No. 115-1], the Bankruptcy Court granted the Debtors authority
to pay or honor certain prepetition obligations for employee wages, salaries, and other
compensation, reimbursable employee expenses, and employee medical and similar benefits. The
Debtors have not listed on Schedule E/F certain wage and wage-related obligations that they have
paid or for which they have been granted authority to pay and intend to pay pursuant to the Wages
Order.

Pursuant to the Final Order (I) Authorizing Debtors to Honor Prepetition Obligations to
Customers and Continue Certain Customer Programs and (II) Authorizing Banks and Financial
Institutions to Honor and Process Checks and Transfers Related to Such Obligations [Docket No.
118], the Bankruptcy Court granted the Debtors authority to pay or honor certain prepetition
obligations owing to customers. The Debtors have not listed on Schedule E/F certain customer
warranty and training obligations that they have paid or for which they have been granted authority
to pay and intend to pay pursuant to the Wage and Customer Program Orders.

Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
reserves. Such amounts are, however, reflected on the Debtor’s books and records as required in
accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
specific claims as of the Petition Date. The Debtors have made every effort to include as
contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’ open
accounts payable that is associated with an account that has a receipt not invoiced.

The claims listed in Schedule F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. While reasonable efforts have been made to
determine the date upon which each claim in Schedule F was incurred or arose, making all such
determinations would be unduly burdensome and cost prohibitive and, therefore, the Debtors do
not list a date for each claim listed on Schedule F.

In addition, certain claims listed on Schedule F may be entitled to priority under 11 U.S.C.
§ 503(b)(9). The Debtors have made their best efforts to include all trade creditors on Schedule F;
however, the Debtors believe there are instances where vendors have yet to provide proper invoices
for prepetition goods or services.

Deferred compensation claims are listed according to the Debtor that employed the employee at
the time of filing or the last employer of the former employee. This is despite the fact that certain
             Case 18-12309-CSS         Doc 250      Filed 12/07/18     Page 10 of 33



claims were potentially incurred while an employee was employed by multiple other debtor
entities.

Schedule G. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G regarding executory contracts and unexpired leases, inadvertent errors, omissions, or
over-inclusions may have occurred. The Debtors reserve all of their rights to dispute the validity,
status or enforceability of any contracts, agreements, or leases set forth in Schedule G and to amend
or supplement such Schedule as necessary.

The contracts, agreements, and leases listed on Schedule G may have expired or may have been
extended by evergreen clauses, modified, amended, and supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letter, and other documents,
instruments, and agreements which may not be listed therein.

In the ordinary course of business, the Debtors have entered into numerous agreements, both
written and oral, regarding the provision of certain services on a month-to-month basis, as well as
purchase orders. The Debtors generally do not believe that such agreements constitute executory
contracts and therefore, such agreements are not listed individually on Schedule G. Nevertheless,
the Debtors reserve the right to assert that such agreements constitute executory contracts.

In some cases, the same supplier or provider may have multiple agreements listed in Schedule G.
These agreements represent distinct agreements between the applicable Debtor and such supplier
or provider and will be listed as multiple contracts under the same counterparty.

Certain of the leases and contracts listed on Schedule G may contain certain renewal options,
guarantees of payment, options to purchase, rights of first refusal, and other miscellaneous rights.
Such rights, powers, duties, and obligations are not set forth on Schedule G. In addition, the
applicable Debtor may have entered into various other types of agreements in the ordinary course
of their business, such as easements, right of way, subordination, nondisturbance and attornment
agreements, supplemental agreements, amendments/letter agreements, title agreements, and
confidentiality agreements. Such documents may not be set forth on Schedule G.

In addition, certain of the agreements listed on Schedule G may be in the nature of conditional
sales agreements or secured financings. The Debtors reserve all rights to dispute or challenge the
characterization of the structure of any transaction, or any document or instrument (including,
without limitation, any intercompany agreement) related to claims against or interest in any
Debtor. Finally certain of the executory agreements may not have been memorialized and could
be subject to dispute.

Listing a contract or agreement on this schedule does not constitute, and should not be deemed to
be, an admission that such contract or agreement is an executory contract or unexpired lease. Any
and all of the Debtors’ rights, claims, and causes of action with respect to the contracts and
agreements listed on this schedule are hereby reserved and preserved. Similarly, the listing of a
            Case 18-12309-CSS        Doc 250     Filed 12/07/18    Page 11 of 33



contract or lease on this schedule does not constitute an admission that such document is not a
secured financing.

Absence of listing expired executory contracts on the Schedules does not constitute a waiver of
survival terms and conditions of such experienced contracts. Any survival terms remain in full
force and effect. The Debtors reserve all their rights and reservations.
                        Case 18-12309-CSS                Doc 250         Filed 12/07/18          Page 12 of 33




 Fill in this information to identify the case:
 Debtor name Innovatus Holding Company
 United States Bankruptcy Court for the: District of Delaware

 Case number (If known): 18-12309




                                                                                                                          Check if this is an
Official Form 207                                                                                                         amended filing


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 12/15

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).

 Part 1:             Income
 1. Gross revenue from business
        None
   Identify the beginning and ending dates of the debtor’s fiscal                Sources of revenue               Gross Revenue
   year, which may be a calendar year                                            Check all that apply             (before deductions and
                                                                                                                  exclusions)
   From the beginning of the       From         -      to     -                     Operating a business                                     -
   fiscal year to filing date:                 MM / DD / YYYY                       Other
   For prior year:                 From         -      to     -                     Operating a business                                     -
                                               MM / DD / YYYY
                                                                                    Other
   For the year before that:       From          -       to       -                 Operating a business                                     -
                                                MM / DD / YYYY
                                                                                    Other

  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
        None                                                                        Description of sources of      Gross revenue from
                                                                                 revenue                           each source
                                                                                                                   (before deductions and
                                                                                                                   exclusions)
   From the beginning of the       From         -      to     -                                                                      $0.00
   fiscal year to filing date:                 MM / DD / YYYY

   For prior year:                 From         -      to     -                                                                      $0.00
                                               MM / DD / YYYY

   For the year before that:       From          -      to     -                                                                     $0.00
                                                MM / DD / YYYY

Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
                         Case 18-12309-CSS
Debtor _______________________________________________
        Innovatus Holding Company                      ,
                                                             Doc 250          Filed 12/07/18            Page   13 of 33
                                                                                                         Case number (if known)     ____________________
                                                                                                                                    18-12309
        Name                                                                                                ___

 Part 2:             List Certain Transfers Made Before Filing for Bankruptcy


  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on
     4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
        None

   Creditor’s name and address                    Dates                   Total amount or value               Reasons for payment or transfer




  4. Payments or other transfers of property made within 1 year before filing this case that benefited
     any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
     Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
     relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
     agent of the debtor. 11 U.S.C. § 101(31).
        None

   Insider’s name and address                     Dates                   Total amount or value               Reasons for payment or transfer




  5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.
        None

   Creditor’s name and address               Description of the property               Date                   Value of property




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 2
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                              Doc 250          Filed 12/07/18           Page
                                                                                                         Case    14(ifofknown)
                                                                                                              number:     33 18-12309
                                                                                                                               ______________________
          Name                                                                                           _____________________


  6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
     account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
     debtor owed a debt.

        None

     Creditor’s name and                    Description of the action           Date action was taken            Amount
     address                                creditor took



 Part 3:             Legal Actions or Assignments

  7. Legal actions, administrative proceedings, court actions, executions, attachments, or
     governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
     involved in any capacity—within 1 year before filing this case.
        None
     Case title                    Nature of case              Court or agency’s name and                 Status of case
                                                               address



  8. Assignments and receiverships
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
        None

     Custodian’s name and address                Description of the property           Value                          Case title

     Court name and address                      Case number                           Date of order or assignment




 Part 4:             Certain Gifts and Charitable Contributions

  9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this
     case unless the aggregate value of the gifts to that recipient is less than $1,000
        None

      Recipient’s name and                  Description of the gifts or          Dates given                     Value
      address                               contributions




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 3




       Innovatus Holding Company
                            Case 18-12309-CSS ,
        Innovatus Holding Company
Debtor _______________________________________________        Doc 250         Filed 12/07/18            Page
                                                                                                        Case    15(ifofknown)
                                                                                                             number      33 ______________________
                                                                                                                              18-12309
        Name                                                                                            _

 Part 5:            Certain Losses
  10. All losses from fire, theft, or other casualty within 1 year before filing this case.
         None

    Description of the                Amount of payments received for the loss                Date of loss             Value of
    property lost and how the         If you have received payments to cover the                                       property lost
    loss occurred                     loss, for example, from insurance,
                                      government compensation, or tort liability,
                                      list the total received.
                                      List unpaid claims on Official Form 106A/B
                                      (Schedule A/B: Assets – Real and Personal
                                      Property).




 Part 6:            Certain Payments or Transfers

  11. Payments related to bankruptcy
      List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
      filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
      bankruptcy relief, or filing a bankruptcy case.

         None

     Who was paid or who                   If not money, describe any          Dates                           Total amount or value
     received the transfer?                property transferred
     Address                               Email or website address            Who made the payment,
                                                                               if not debtor?

                                             See Exhibit 11 - Restructuring Fees


  12. Self-settled trusts of which the debtor is a beneficiary
      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
      this case to a self-settled trust or similar device.
      Do not include transfers already listed on this statement.

         None

     Name of trust or device               Describe any property               Dates transfers were             Total amount or value
                                           transferred                         made
     Trustee




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                             Doc 250             Filed 12/07/18       Page
                                                                                                       Case    16(ifofknown)
                                                                                                            number      33 ______________________
                                                                                                                             18-12309
        Name                                                                                           _




  13. Transfers not already listed on this statement
      List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor
      within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
      affairs.
      Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

         None

     Who received                  Description of property transferred or                      Date transfer            Total amount or value
     transfer?                     payments received or debts paid in exchange                 was made
     Address                       Relationship to debtor




 Part 7:             Previous Locations

  14. Previous addresses
      List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply

      Address                                                              Dates of occupancy

                                               See Exhibit 14 - Prior Address of Debtor


 Part 8:             Health Care Bankruptcies

  15. Health Care bankruptcies
      Is the debtor primarily engaged in offering services and facilities for:
      - diagnosing or treating injury, deformity, or disease, or
      - providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

     Facility name and             Nature of the business operation, including type               If debtor provides meals and housing,
     address                       of services the debtor provides                                number of patients in debtor’s care

     Location where patient records are maintained (if different from facility                    How are records kept?
     address). If electronic, identify any service provider.




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5




       Innovatus Holding Company
                            Case 18-12309-CSS ,
        Innovatus Holding Company
Debtor _______________________________________________        Doc 250          Filed 12/07/18           Page
                                                                                                        Case    17(ifofknown)
                                                                                                             number      33 ______________________
                                                                                                                              18-12309
        Name                                                                                            _



 Part 9:                 Personally Identifiable Information
  16. Does the debtor collect and retain personally identifiable information of customers?
         No.

         Yes. State the nature of the information collected and retained. Names, address, telephone number, email address

               Does the debtor have a privacy policy about that information?
                    No

                    Yes

  17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA,
      401(k), 403(b), or other pension or profit-sharing plan made available by the debtor as an employee
      benefit?
         No. Go to Part 10.

         Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.

                    Yes. Fill in below:

     Name of plan                              Employer identification number of the plan                  Had the plan been terminated?




 Part 10:                Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
  18. Closed financial accounts
      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
      houses, cooperatives, associations, and other financial institutions.


         None

     Financial institution           Last 4 digits of         Type of account           Date account was closed,         Last balance before
     name and address                account number                                     sold, moved, or                  closing or transfer
                                                                                        transferred




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                              Doc 250          Filed 12/07/18            Page
                                                                                                          Case    18(ifofknown)
                                                                                                               number      33 ______________________
                                                                                                                                18-12309
        Name                                                                                              _




  19. Safe deposit boxes
      List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year
      before filing this case.

         None

       Depository institution        Names of anyone with access to it                    Description of           Does debtor still have
       name and address                                                                   the contents             it?
                                     Address



  20. Off-premises storage
      List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part
      of a building in which the debtor does business.
         None

       Facility name and             Names of anyone with access to it                    Description of           Does debtor still have
       address                                                                            the contents             it?
                                     Address



 Part 11:            Property the Debtor Holds or Controls That the Debtor Does Not Own
  21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored
      for, or held in trust. Do not list leased or rented property.
         None
       Owner's name and address              Location of the property              Description of the property            Value



 Part 12:            Details About Environmental Information
    For the purpose of Part 12, the following definitions apply:

    regardless of the medium affected (air, land, water, or any other medium).

    debtor formerly owned, operated, or utilized.

    contaminant, or a similarly harmful substance.

    Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental
      law? Include settlements and orders.
         No
         Yes. Provide details below.

       Case title                    Court or agency name and address                Nature of the case              Status of case

       Case number



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7


        Innovatus Holding Company
Debtor _______________________________________________ ,                                                  Case number (if known) ______________________
                                                                                                                                  18-12309
                                                                                                          _
                            Case 18-12309-CSS ,
        Innovatus Holding Company
Debtor _______________________________________________         Doc 250         Filed 12/07/18            Page
                                                                                                         Case    19(ifofknown)
                                                                                                              number      33 ______________________
                                                                                                                               18-12309
        Name                                                                                             _



  23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or
      potentially liable under or in violation of an environmental law?
         No
         Yes. Provide details below.

   Site name and address        Governmental unit name and address               Environmental law, if known             Date of notice



  24. Has the debtor notified any governmental unit of any release of hazardous material?
         No
         Yes. Provide details below.

   Site name and address        Governmental unit name and address               Environmental law, if known             Date of notice



 Part 13:            Details About the Debtor’s Business or Connections to Any Business
  25. Other businesses in which the debtor has or has had an interest
      List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing
      this case. Include this information even if already listed in the Schedules.
         None

       Business name            Describe the nature           Employer Identification number                               Dates business
       and address              of the business               Do not include Social Security number or ITIN.               existed
                                              See Exhibit 25 - List of Partnership or Ownership Interests

  26. Books, records, and financial statements
      26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         None
      Name and address                                                    Dates of service
                                              See Exhibit 26a - Bookkeepers

      26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
      financial statement within 2 years before filing this case.
         None
      Name and address                                                    Dates of service
                                              See Exhibit 26b - Firms

      26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
         None
      Name and address                                                    If any books of account and records are
                                                                          unavailable, explain why
                                              See Exhibit 26c - Possession of Debtor's Books
      26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
      a financial statement within 2 years before filing this case.

      Name and address
         None


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                            Doc 250          Filed 12/07/18             Page
                                                                                                         Case    20(ifofknown)
                                                                                                              number      33 ______________________
                                                                                                                               18-12309
        Name                                                                                             __________


  27. Inventories
      Have any inventories of the debtor’s property been taken within 2 years before filing this case?
          No
          Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking                  Date of inventory            The dollar amount and basis (cost,
    of the inventory                                                                           market, or other basis) of each inventory
    Name and address of the person who has
    possession of inventory records


  28. List the debtor’s officers, directors, managing members, general partners, members in control,
      controlling shareholders, or other people in control of the debtor at the time of the filing of this case
         None

      Name                        Address                      Position and nature of any interest             % of interest, if any

                                             See Exhibit 28 - Directors, Officers, and Shareholders


  29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing
      members, general partners, members in control of the debtor, or shareholders in control of the
      debtor who no longer hold these positions?
         No
         Yes. Identify below.

      Name                        Address                      Position and nature of any interest             Period during which position
                                                                                                               or interest was held
                                             See Exhibit 29 - Former Directors, Officers, and Shareholders

  30. Payments, distributions, or withdrawals credited or given to insiders
      Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation,
      draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         None
         Yes. Identify below.
      Name and address           Amount of money or description and              Dates                         Reason for providing the
      of recipient               value of property                                                             value


  31. Within 6 years before filing this case, has the debtor been a member of any consolidated group
      for tax purposes?
         No
         Yes. Identify below.

    Name of the parent corporation                                       Employer Identification number of the parent corporation

                                             See Exhibit 31 - Tax Consolidation Group

  32. Within 6 years before filing this case, has the debtor as an employer been responsible for
      contributing to a pension fund?
         No
         Yes. Identify below.

    Name of the pension fund                                             Employer Identification number of the pension fund



Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                        Doc 250        Filed 12/07/18   Page
                                                                                         Case    21(ifofknown)
                                                                                              number      33 ______________________
                                                                                                               18-12309
          Name                                                                           _




                                STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 11
                                          RESTRUCTURING FEES
                                                          (Continuation Sheet)


Who was paid or who received the               If not money, describe any property                  Dates      Total amount or
transfer?                                      transferred                                                     value
Duff & Phelps Securities, LLC

9078 PAYSPHERE CIRCLE                          Email or website address
                                               vin.batra@duffandphelps.com
CHICAGO, IL
                                               Who made the payment, if not debtor?


                                                                                                   1/2/2018             $25,000.00
                                                                                                   2/1/2018             $28,530.00
                                                                                                   5/4/2018             $25,587.85
                                                                                                   5/8/2018             $50,000.00
                                                                                                   10/5/2018           $125,000.00

Duff & Phelps Securities, LLC                                                                                         $254,117.85

Epiq Corporate Restructuring, LLC

777 Third Avenue                               Email or website address
                                               ktran@epiqglobal.com
New York, NY, 10017
                                               Who made the payment, if not debtor?


                                                                                                   5/18/2018            $22,500.00
                                                                                                   5/22/2018             $7,500.00
                                                                                                   10/5/2018            $29,000.00

Epiq Corporate Restructuring, LLC                                                                                      $59,000.00

Ernst & Young LLP

5 Times Square                                 Email or website address
                                               briana.richards@ey.com
New York, NY, 10036
                                               Who made the payment, if not debtor?


                                                                                                   10/5/2018           $115,000.00

Ernst & Young LLP                                                                                                     $115,000.00




Sheet no. 1 of 2 continuation sheets
                            Case 18-12309-CSS ,
Debtor _______________________________________________
        Innovatus Holding Company                        Doc 250      Filed 12/07/18      Page
                                                                                          Case    22(ifofknown)
                                                                                               number      33 ______________________
                                                                                                                18-12309
          Name                                                                            _




                            STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 11
                                      RESTRUCTURING FEES
                                                          (Continuation Sheet)


Who was paid or who received the               If not money, describe any property                   Dates      Total amount
transfer?                                      transferred                                                      or value
Paul Hastings LLP

71 South Wacker Drive                          Email or website address
Suite 4500                                     toddschwartz@paulhastings.com
Chicago, IL, 60606
                                               Who made the payment, if not debtor?


                                                                                                   12/22/2017            $50,000.00
                                                                                                   12/26/2017            $50,000.00
                                                                                                    1/11/2018            $25,000.00
                                                                                                    1/17/2018            $25,000.00
                                                                                                    1/25/2018           $100,000.00
                                                                                                    2/15/2018           $100,000.00
                                                                                                    5/4/2018            $300,000.00
                                                                                                    5/8/2018            $350,000.00
                                                                                                    5/22/2018            $25,000.00
                                                                                                    5/24/2018            $25,000.00
                                                                                                    7/23/2018           $325,000.00
                                                                                                    10/5/2018           $275,000.00

Paul Hastings LLP                                                                                                    $1,650,000.00

Young Conaway Stargatt & Taylor LLP

Rodney Square                                  Email or website address
100 North King Street                          sbeach@ycst.com
Wilmington, DE, 19801
                                               Who made the payment, if not debtor?


                                                                                                    5/18/2018            $25,000.00
                                                                                                    5/18/2018            $21,000.00
                                                                                                    5/22/2018            $25,000.00
                                                                                                    10/5/2018            $55,000.00

Young Conaway Stargatt & Taylor LLP                                                                                    $126,000.00

Sheet no. 2 of 2 continuation sheets                                             Total:                              $2,204,117.85
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,     Doc 250      Filed 12/07/18         Page
                                                                                        Case    23(ifofknown)
                                                                                             number      33 ______________________
                                                                                                              18-12309
          Name                                                                          _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 14
                                   PRIOR ADDRESS OF DEBTOR
                                                      (Continuation Sheet)

Address                                                                            Dates of occupancy
2 Pegasus Street                                                      From   1/1/2015          To   10/1/2017
Street



Brunswick,                        ME              04011
City                              State           ZIP Code


Sheet no. 1 of 1 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,           Doc 250            Filed 12/07/18       Page
                                                                                                  Case    24(ifofknown)
                                                                                                       number      33 ______________________
                                                                                                                        18-12309
          Name                                                                                    _




                          STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 25
                          LIST OF PARTNERSHIP OR OWNERSHIP INTERESTS
                                                             (Continuation Sheet)


                                                                                      Employer Identification number
Business name and address              Describe the nature of the business            Do not include Social Security number or ITIN.

DR Management, LLC                     Indirect owner                                 EIN: 8703
Name

PO Box 1045
Street                                                                                Dates business existed
                                                                                      From                         To

Proctor,        MN       55810
City            State    ZIP Code



Kestrel Aircraft Company, Inc.         Direct owner                                   EIN: 2053
Name

PO Box 1045
Street                                                                                Dates business existed
                                                                                      From                         To

Proctor,        MN       55810
City            State    ZIP Code



Kestrel Brunswick Corporation          Indirect owner                                 EIN: 6741
Name

PO Box 1045
Street                                                                                Dates business existed
                                                                                      From                         To

Proctor,        MN       55810
City            State    ZIP Code



Kestrel Manufacturing, LLC             Indirect owner                                 EIN: 1810
Name

PO Box 1045
Street                                                                                Dates business existed
                                                                                      From                         To

Proctor,        MN       55810
City            State    ZIP Code




Sheet no. 1 of 2 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,           Doc 250            Filed 12/07/18       Page
                                                                                                  Case    25(ifofknown)
                                                                                                       number      33 ______________________
                                                                                                                        18-12309
          Name                                                                                    _




                          STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 25
                          LIST OF PARTNERSHIP OR OWNERSHIP INTERESTS
                                                             (Continuation Sheet)


                                                                                      Employer Identification number
Business name and address              Describe the nature of the business            Do not include Social Security number or ITIN.

Kestrel Tooling Company                Indirect owner                                 EIN: 9439
Name

PO Box 1045
Street                                                                                Dates business existed
                                                                                      From                         To

Proctor,        MN       55810
City            State    ZIP Code



Sheet no. 2 of 2 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,   Doc 250      Filed 12/07/18   Page
                                                                                Case    26(ifofknown)
                                                                                     number      33 ______________________
                                                                                                      18-12309
          Name                                                                  _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 26a
                                         BOOKKEEPERS
                                                    (Continuation Sheet)


Name and address                                                                        Dates of service
Edward Underwood                                                           From      7/09/2010    To       10/20/2017
Name

11 SUGAR BEACH DRIVE
Street



SANTA ROSA BEACH, FL                              32459
City                       State                  ZIP Code



Mindy Goth                                                                 From      12/01/2016   To       6/30/2018
Name

Attn: Traverse, LLC
Street
PO BOX 4187

MISSION VIEJO,             CA                     92690
City                       State                  ZIP Code



Albert Altro                                                               From      12/01/2016   To       6/30/2018
Name

Attn: Traverse, LLC
Street
PO BOX 4187

MISSION VIEJO,             CA                     92690
City                       State                  ZIP Code



Tim Walker                                                                 From      12/01/2016   To       6/30/2018
Name

Attn: Traverse, LLC
Street
PO BOX 4187

MISSION VIEJO,             CA                     92690
City                       State                  ZIP Code




Sheet no. 1 of 2 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,   Doc 250      Filed 12/07/18   Page
                                                                                Case    27(ifofknown)
                                                                                     number      33 ______________________
                                                                                                      18-12309
          Name                                                                  _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 26a
                                         BOOKKEEPERS
                                                    (Continuation Sheet)


Name and address                                                                        Dates of service
Kary Pierce                                                                From      5/22/2017    To       11/22/2017
Name

1501 TOMASITA ST NE
Street



##########################
ALBUQUERQUE           NM
                       NM                         87112
City                       State                  ZIP Code



Nathan Bosey                                                               From      3/05/2018    To
Name

3250 Spirit Drive SE
Street



Albuquerque,               NM                     87106
City                       State                  ZIP Code



Keiran McGarrell                                                           From      12/01/2016   To       6/30/2018
Name

Attn: Traverse, LLC
Street
PO BOX 4187

MISSION VIEJO,             CA                     92690
City                       State                  ZIP Code



Ann-Marie Walko                                                            From      10/31/2011   To       10/20/2017
Name

362 W SHORE ROAD
Street



WESTPORT ISLAND,           ME                     04578
City                       State                  ZIP Code



Sheet no. 2 of 2 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,   Doc 250      Filed 12/07/18     Page
                                                                                  Case    28(ifofknown)
                                                                                       number      33 ______________________
                                                                                                        18-12309
          Name                                                                    _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 26b
                                             FIRMS
                                                    (Continuation Sheet)


Name and address                                                                           Dates of service
Traverse, LLC                                                              From        12/01/2016   To        6/30/2018
Name

PO BOX 4187
Street



MISSION VIEJO,             CA
City                       State                  ZIP Code



Wilkerson, Guthmann & Johnson, Ltd.                                        From        1/01/2016    To        12/31/2017
Name

1210 West County Road E
Street
Suite 100

Arden Hills,               MN                     55112
City                       State                  ZIP Code



Sheet no. 1 of 1 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,   Doc 250      Filed 12/07/18           Page
                                                                                        Case    29(ifofknown)
                                                                                             number      33 ______________________
                                                                                                              18-12309
          Name                                                                          _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 26c
                                 POSSESSION OF DEBTOR'S BOOKS
                                                  (Continuation Sheet)

Name and address                                                         If any books of account and records are unavailable,
                                                                         explain why

Wilkerson, Guthmann & Johnson, Ltd.                                      Auditor
Name

1210 West County Road E
Street
Suite 100

Arden Hills,              MN                      55112
City                      State                   ZIP Code




Jeffrey Hesson                                                           Corporate Attorney
Name

Von Briessen & Roepes S.C.
Street
244 E Doty Avenue

Neenah,                   WI                      54956
City                      State                   ZIP Code




Traverse, LLC                                                            Financial Advisor and Interim CFO
Name

PO BOX 4187
Street



MISSION VIEJO,            CA                      92690
City                      State                   ZIP Code




Ann-Marie Walko                                                          Manager, Accounting
Name

362 W Shore Road
Street



Westport Island,          ME                      04578
City                      State                   ZIP Code



Sheet no. 1 of 1 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,               Doc 250     Filed 12/07/18      Page
                                                                                              Case    30(ifofknown)
                                                                                                   number      33 ______________________
                                                                                                                    18-12309
          Name                                                                                _




                            STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 28
                              DIRECTORS, OFFICERS, AND SHAREHOLDERS
                                                               (Continuation Sheet)


Name                                   Address                               Position and nature of any          % of interest, if any
                                                                             interest
Alan Klapmeier                         3557 NELSON RD                        Director                                             0.0%




Jonathan Dwight                        PO BOX 1948                           Director                                             0.0%




Kevin Gould                            1212 Victoria Dr.                     Director                                             0.0%




Michael Wyse                           85 BROAD STREET                       Director                                             0.0%



ONE Aviation Corporation               3250 Spirit Drive SE                  Shareholder                                        100.0%




RJ Siegel                              9260 N. PELHAM PARKWAY                Director                                             0.0%



Sheet no. 1 of 1 continuation sheets
(if known)                       Case 18-12309-CSS
     Debtor ______________________________________
             Innovatus Holding Company             ,          Doc 250       Filed 12/07/18          Page
                                                                                                    Case    31
                                                                                                         number   of 33   ______________________
                                                                                                                           18-12309
               Name                                                                                 _




                          STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 29
                        FORMER DIRECTORS, OFFICERS, AND SHAREHOLDERS
                                                                 (Continuation Sheet)



  Name                              Address                                  Position and nature of any       Period during which position
                                                                             interest                              or interest was held

  Edward Underwood                   11 SUGAR BEACH DRIVE                    Chief Financial Officer,        From    9/20/2017 to 10/20/2017
                                                                             Treasurer and Secretary,
                                                                             Director



  Traverse, LLC                      Attn: Albert Altro 25 Orion Way         Financial Advisor and Interim   From 12/01/2016 to      6/30/2018
                                                                             CFO



  Sheet no. 1 of 1 continuation sheets
                            Case 18-12309-CSS
Debtor ______________________________________
        Innovatus Holding Company             ,   Doc 250     Filed 12/07/18     Page
                                                                                 Case    32(ifofknown)
                                                                                      number      33 ______________________
                                                                                                       18-12309
          Name                                                                   _




                           STATEMENT OF FINANCIAL AFFAIRS - EXHIBIT 31
                                  TAX CONSOLIDATION GROUP
                                                   (Continuation Sheet)


Name of the parent corporation                     Employer Identification number of the parent corporation
ONE Aviation Corporation                           EIN: XX-XXXXXXX


Sheet no. 1 of 1 continuation sheets
                         Case 18-12309-CSS                       Doc 250   Filed 12/07/18         Page 33 of 33
Debtor Innovatus Holding Company
        ______________________________________ ,                                                        18-12309
                                                                                 Case number (if known) _______________________
         Name


Part 14:            Signature and Declaration

       WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing
       property, or obtaining money or property by fraud in connection with a bankruptcy case can result
       in fines up to $500,000 or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.

       I have examined the information in this Statement of Financial Affairs and any attachments and
       have a reasonable belief that the information is true and correct.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on          12/07/2018
                         MM / DD / YYYY




                                                                           Printed name Michael Wyse
       Signature of individual signing on behalf of the debtor



       Position or relationship to debtor Chairman of the Board



       Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for
       Bankruptcy (Official Form 207) attached?
           No
           Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              page 10
